       Case 2:20-cv-01169-SMV-KRS Document 4 Filed 03/08/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

SABINO MARTINEZ,

       Plaintiff,

v.                                                                     No. 20-cv-1169 SMV/KRS

CITY OF CARLSBAD, LYNN PICKENS,
and ALBERT MOISA,

       Defendants.

                                  ORDER TO SHOW CAUSE

       THIS MATTER is before the Court sua sponte. Plaintiff filed his Complaint against

Defendants on November 9, 2020. [Doc. 1] at 1. Plaintiff had 90 days from filing the Complaint,

or until February 8, 2021, to effect service of process. Fed. R. Civ. P. 4(m). There is no indication

on the record that service of process has been effected with respect to the Defendants.

       IT IS THEREFORE ORDERED that Plaintiff show good cause why his claims against

Defendants should not be dismissed without prejudice for failure to comply with the service

provision of Rule 4(m). See Espinoza v. United States, 52 F.3d 838, 841 (10th Cir. 1995); Palzer

v. Cox Okla. Telecom, LLC, 671 F. App’x 1026, 1028 (10th Cir. 2016). Plaintiff must file his

response no later than March 29, 2021.

       IT IS SO ORDERED.


                                                              ______________________________
                                                              STEPHAN M. VIDMAR
                                                              United States Magistrate Judge
